OPINION — AG — ** AFFIDAVIT — SEARCH WARRANT — ** (1) WHERE THE MAYOR OF A CITY (UNDER 12,000) ISSUES A SEARCH WARRANT, WITHOUT HAVING ON FILE AN AFFIDAVIT, AND WHERE A CITY POLICE OFFICER PURSUANT TO SUCH SEARCH WARRANT SEARCHES A PRIVATE RESIDENCE AND FINDS THEREIN A QUANTITY OF LIQUOR IN EXCESS OF ONE QUART, AND DELIVERS SAME TO THE CHIEF OF POLICE OF SUCH CITY, WHAT DISPOSITION SHOULD BE MADE OF SAID CHIEF OF POLICE (MUNICIPALITY) OF SUCH LIQUOR ? — THE POLICE JUDGE ISSUED THE SEARCH WITHOUT AUTHORITY OF LAW — THE SEARCH WARRANT WAS VOID., (2) WHERE NON-TAXPAID LIQUOR COMES INTO POSSESSION OF SUCH CHIEF OF POLICE, UNDER THE FACTS SET FORTH, MAY HE DISPOSE OF SUCH LIQUOR BY DELIVERING SAME TO A FEDERAL AGENT OF THE ALCOHOL TAX UNIT TO BE USED AS EVIDENCE AGAINST THE DEFENDANT. — NEGATIVE, IT MUST BE DESTROYED PURSUANT TO 22 Ohio St. 1261 [22-1261] CITE: 11 Ohio St. 742 [11-742] ARTICLE II, SECTION 30, 37 Ohio St. 84 [37-84] (LEWIS A. WALLACE)